Reversing.
Appellant brought this suit against the appellee for *Page 756 
divorce on the grounds of abandonment. Appellee was duly served and filed a demurrer, but after that was overruled, took no further interest in this litigation. The evidence was heard orally before the chancellor, and, at its conclusion, he entered a judgment dismissing appellant's petition. She has appealed.
The evidence has been brought to this court by a bill of exceptions in the narrative form. The chancellor in signing and approving it expressed some doubts as to its correctness or at least its fullness. But, at all events, he did sign and approve it, and so we must take it as correct. The evidence as disclosed in this bill of exceptions establishes that appellant and appellee were married in February, 1926, and that appellant has resided in this state since that time; that she has worked hard and has been forced to earn her own support almost from the time she married appellee; that she discharged her duties as a housewife to the fullest extent, and treated appellee and his child by a former marriage kindly; that in April, 1930, and in this state, without any fault on her part, appellee left her, and has never returned to her or offered to take her back. We are of opinion that on these facts appellant made out a case justifying the relief she sought.
The judgment is reversed, with instructions to grant the appellant a judgment of divorce, but without alimony or costs, as they are expressly waived by her counsel in this court.